Citation Nr: 0204877	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  97-08 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation higher than 40 percent for 
residuals of a neck injury with degenerative disc disease and 
radiculopathy of the C-6 nerve and the right spinal accessory 
nerve, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to July 
1994.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  
The veteran testified at a hearing before a Hearing Officer 
at the RO in May 1996.  The Board remanded the issue in 
August 1998 for additional development of the record.  During 
the pendency of the appeal, the veteran's claims file was 
transferred to the Montgomery, Alabama, RO. 

In August 1998, the Board referred the raised issue of 
service connection for an eye disorder to the RO for the 
appropriate action.  That issue has not been adjudicated and 
is again referred to the RO for the appropriate action.

In January 1999, the veteran raised the issues of service 
connection for major depression and for an increased rating 
for the service-connected asthma.  Those issues have not been 
adjudicated and are referred to the RO for the appropriate 
action.


FINDINGS OF FACT

The service-connected cervical spine disability is manifested 
by complaints of neck pain, numbness, tingling and inability 
to shrug his right shoulder or elevate the right upper 
extremity over his head and objective evidence of slight 
muscle spasm of the neck.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for service-connected cervical spine disability are not met, 
at any time since the grant of service connection.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments relating to claims to reopen 
previously finally denied claims, not here pertinent.  See 66 
Fed. Reg. 45620 (August 29, 2001); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claim has been satisfied under the circumstances presented in 
this case.  The veteran has been provided VA examinations 
with regard to his claim.  The veteran has been specifically 
notified concerning what type of evidence is necessary with 
respect to his claim.  In compliance with the Board's August 
1998 Remand instruction, the RO requested the veteran, by 
letter dated in August 1998, to identify treatment records 
pertaining to the service-connected neck disability.  He was 
requested to provide the address for Dr. Barnes and a release 
for those treatment records.  The veteran identified Dr. 
Hanson and the RO requested records from that doctor in March 
1999.  The veteran did not provide the requested information 
regarding Dr. Barnes.  Additionally, a June 2001 Report of 
Contact shows that the RO notified the veteran, by telephone, 
of the provisions of the VCAA.  The veteran identified 
records pertaining to a claim for service connection for a 
heart condition and did not identify any further records 
pertaining to the increased rating claim.  There is no 
indication of any additional records pertinent to this claims 
that the RO failed to obtain.  Further, he has been notified 
in the rating decisions, the statement of the case (SOC), 
supplemental statements of the case (SSOC) and associated 
notice letters, of the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, SOC, SSOC's and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993).


II.  Entitlement to an initial evaluation higher than 40 
percent for the service-connected neck disability.

Following the submission of the veteran's claim in October 
1994, the RO granted service connection for disc disease at 
C6-7, in a June 1995 rating action.  An initial 
noncompensable rating was assigned under Diagnostic Code 5293 
effective from July 6, 1994, the day following separation 
from active service.  

Following the testimony of the veteran in May 1996, the RO 
Hearing Officer granted service connection for right spinal 
accessory nerve (affecting the shoulder function) and 
radiculopathy of the C-6 nerve and determined that the nerve 
abnormality should not be rated separately from the disc 
disease.  The Hearing Officer determined that a 40 percent 
rating was warranted.  The neck disability was 
recharacterized as residuals of a neck injury with 
degenerative disc disease and radiculopathy of C-6 nerve and 
the right spinal accessory nerve, rated as 40 percent 
disabling under Diagnostic Code 5293 effective on July 6, 
1994.

This appeal being from the initial rating assigned to the 
service-connected neck disability upon awarding compensation, 
the entire body of evidence is for equal consideration.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating. It was also indicated that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts founds, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The RO did not specifically consider staged ratings.  Before 
the Board may consider staged ratings of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has addressed, at each stage since the appeal from the 
original rating, the appropriate disability evaluation to be 
applied as evidenced by the medical evidence.  The 
regulations and rating criteria to be applied are the same.  
The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  The veteran has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The Board finds that 
there is no prejudice to the veteran in recharacterizing the 
issue on appeal to properly reflect his disagreement with the 
initial disability evaluation assigned to service-connected 
neck disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. § 
4.10, 4.40, 4.45 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 38 C.F.R. 
§ 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations. 38 C.F.R. § 4.45 (2001).

The criteria for evaluating intervertebral disc syndrome 
under Diagnostic Code 5293 provides for a 10 percent 
evaluation for mild manifestations of disability.  A 20 
percent evaluation is appropriate for moderate manifestations 
with recurring attacks.  A 40 percent evaluation is 
applicable for severe manifestations with recurring attacks 
and intermittent relief.  A 60 percent evaluation is the 
highest evaluation provided under that diagnostic code, and 
it requires pronounced manifestations, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Disability ratings under Diagnostic Code 5293 must consider 
painful motion and related factors articulated in sections 
4.40, 4.45, and 4.59, because limitation of motion is an 
element of degenerative disc disease.  VAOPGCPREC 36-97.

The service medical records show that the veteran was seen in 
February 1980 for complaints of stiff neck and back following 
a motor vehicle accident.  The diagnoses included cervical 
strain.  He was seen for complaints of neck pain in September 
and December 1980 and June 1989.  A December 1992 x-ray study 
of the cervical spine revealed slight bridging of the 
superior end plate of the body of C7 and slight compression 
from old trauma could not be excluded.  A June 1994 Neurology 
Consultation Report noted that the veteran underwent right 
cervical lymph node removal in May 1994 and reported 
exquisite trigger point and radicular pain of the upper 
trapezius only.  It was indicated that nerve conduction 
velocity (NCV) study showed severe, partial nerve injury of 
the right spinal accessory at mid-lateral neck.  Needle 
electromyogram (EMG) study showed abnormal study of the right 
upper trapezius indicating severe axonal loss resulting from 
peripheral nerve injury.  There was evidence of ongoing 
reinnervation and no evidence of cervical radiculopathy.  It 
was indicated that there was magnetic resonance imaging 
spectroscopy (MRI) evidence of prominent osteophyte at C3-4 
causing narrowing of the spinal canal with small disc bulge 
at C6-7 level.  

On VA examination in November 1994, the veteran reported 
episodic cervical pain and indicated that he had to take 
large amounts of Ibuprofen.  He also reported that since 
surgery in May 1994 for removal of a tumor from the right 
side of the neck, he was having difficulty in raising the 
right arm at the right shoulder region above the head.  
Examination of the cervical spine showed no local deformity 
or tenderness.  Range of motion of the cervical spine was 
normal.  Neurological examination revealed that the cranial 
nerves were normal.  There was no motor weakness or sensory 
loss.  Deep tendon reflexes were equal on both sides.  Gait 
was within normal limits.  The impression included history of 
cervical spine injury with episodic pain and discomfort, 
probably myalgia.  

A September 1995 outpatient record shows that the veteran was 
seen at the Eisenhower Army Hospital for complaints of 
inability to do overhead work with his right arm.  He 
indicated that he had pain in the right arm.  The examination 
revealed that the range of motion of the neck was normal and 
without pain.  The assessment was C6 radiculopathy.

On VA examination in November 1996, the examiner noted the 
June 1994 MRI findings of some prominent osteophytes at the 
level of C3-C4, causing narrowing of the spinal column with 
small disc bulge at the C6-C7 level.  The spinal accessory 
nerve trauma and severe partial nerve injury of the right 
spinal accessory in the mid lateral neck area were also 
noted.  It was indicated that because of this, the veteran 
was currently having difficulty in shrugging the right 
shoulder and elevating the right upper extremity overhead.  
Shoulder forward elevation was to 180 degrees on the left and 
to 130 degrees on the right.  Shoulder abduction was to 180 
degrees on the left and 110 degrees on the right.  There was 
some evidence of weakness on attempting to shrug the right 
shoulder.  There were no tremors or fasciculations on 
examination of the upper extremities.  The diagnoses included 
history of neck pain syndrome, with documented evidence of 
osteophytosis at the level of C6-7 and with right spinal 
nerve accessory dysfunction.

On VA examination in July 1999, the veteran complained of 
difficulty in shrugging the right shoulder and inability to 
elevate the right upper extremity over his head.  He reported 
poor grip strength in both hands.  He also complained of 
weakness, fatigue, pain and stiffness in the neck.  He 
reported that the symptoms occurred daily and lasted all day.  
He indicated that that symptoms limited his ability to 
perform normal daily activities.  He indicated that he was 
able to walk, take out the trash, push a lawnmower and 
garden.  On physical examination, there were mild to moderate 
muscle spasms in the right side of the neck, but no 
tenderness in the cervical spine.  It was indicated that 
flexion was to 65 degrees, extension to 50 degrees, and right 
and left lateral flexion to 40 degrees.  Examination of the 
upper extremities revealed that the veteran was able to form 
a perfect fist with normal hand grip and strength on both 
sides.  There was no evidence of neurological deficits.  The 
examiner indicated that x-rays of the cervical spine were 
normal with no evidence of degenerative disease.  The 
diagnoses included mild partial right spinal accessory nerve 
palsy, with objective findings at physical examination; no 
objective findings of cervical spine radiculopathy and 
diagnosis could not be confirmed; and cervical spine strain 
with findings of mild to moderate muscle spasms.  It was 
noted that there was no objective evidence of C-6 nerve 
dysfunction.

On VA neurological examination in July 1999, the veteran 
complained of numbness and tingling of the right neck and 
shoulder area.  He reported constant pinching of the right 
shoulder and he believed that he could not raise his arms 
above 150 degrees.  He reported that he was unable to sleep 
on the right shoulder due to pain and that he could not grip 
anything for any length of time.  Cranial nerve examination 
was normal.  Motor examination revealed normal full bilateral 
neck flexion, extension and lateral rotation.  The right 
shoulder had complete external and internal rotation.  There 
was complete shoulder shrug bilaterally.  There was 150 
degrees of shoulder abduction over the head with some mild 
limitation.  There was complete posterior extension and 
forward flexion of the shoulder.  The right elbow, wrist and 
fingers had complete range of motion.  Strength was 5/5 in 
the shoulder, deltoids, triceps, biceps, branchial radialis, 
finger extensors and finger flexors in the right upper 
extremity.  The sensory examination was normal to light 
touch, pinprick and temperature bilaterally.  The examiner 
indicated that EMG/ NCV studies were performed which revealed 
evidence of a chronic right C5-C6-C7 radiculopathy.  There 
was no remnant of a spinal accessory nerve injury on the EMG 
study.  The diagnoses included C5-C6-C7 radiculopathy on the 
right and chronic in nature.  The examiner indicated that 
there was no evidence of spinal accessory nerve injury on 
examination other than a mild decrease in right shoulder 
abduction to 150 degrees and no evidence on EMG.

VA hospital records dated from November 1997 to June 2000 
show that during hospitalization from August to September 
1999 for treatment of complaints of chest pain, the veteran 
complained of neck pain on one occasion and requested Motrin.  
Those records do not show any other treatment for the 
service-connected neck disability.

After a full review of the record, the Board concludes that a 
rating in excess of 40 percent for the veteran's cervical 
spine disability under Diagnostic Code 5293 is not warranted.  
The veteran does not exhibit a pronounced intervertebral disc 
syndrome.  The medical evidence during the period from the 
July 6, 1994 assignment of a 40 percent rating shows that the 
veteran complained of neck pain and inability to shrug his 
right shoulder or elevate the right upper extremity over his 
head.  At the time of the July 1999 VA examination, he also 
complained of poor grip strength in both hands, weakness, 
fatigue, pain and stiffness in the neck and numbness and 
tingling of the right neck and shoulder area.  Mild to 
moderate muscle spasm on the right side of the neck was 
noted.  The service-connected neck disability includes both 
cervical disc disease and residuals of right spinal accessory 
nerve and radiculopathy of the C-6 nerve.  Neurological 
examination in November 1994 showed no motor weakness or 
sensory loss.  The most recent VA neurological examination in 
July 1999 revealed that range of motion, reflexes, strength 
and sensory examination were all normal.  The VA treatment 
records do not show that the veteran has required ongoing 
treatment for the neck disability.  The veteran has far more 
than intermittent relief.  The July 1999 NCV study showed 
evidence of C5-6-7 radiculopathy.  The July 1999 VA 
examination, however, revealed that there were no objective 
findings of cervical spine radiculopathy or C-6 nerve 
dysfunction.  The current VA examination report also shows 
that there are no longer residuals of the spinal accessory 
nerve injury.  The examiner indicated that there was no 
evidence of spinal accessory nerve injury on examination 
other than a mild decrease in right shoulder abduction to 150 
degrees and no evidence shown on the EMG study.  There is no 
objective medical evidence showing current residuals of the 
spinal accessory nerve injury and the veteran's subjective 
complaints are more than adequately rated at the 40 percent 
level.  The Board finds that there is no basis to award an 
initial 60 percent rating under Diagnostic Code 5293 as there 
is no evidence of pronounced intervertebral disc syndrome at 
any time since the grant of service connection.

The Board has also considered whether the veteran's spinal 
accessory nerve disability would either warrant a higher 
rating or a separate rating.  The U.S. Court of Veterans 
Appeals has held that, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Disability from neurological 
conditions is to be rated in accordance with the impairment 
of motor, sensory, or mental functions.  38 C.F.R. § 4.120 
(2001).  There is no mental impairment shown or alleged as 
due to the right spinal accessory nerve injury.  The veteran 
has asserted that the spinal accessory nerve damage impairs 
his arm movement and causes pain.

Neuralgia is characterized usually by a dull and intermittent 
pain of typical distribution so as to identify the nerve.  38 
C.F.R. § 4.124 (2001).  It is to be rated on the scale for 
injury to the involved nerve, with a maximum equal to 
moderate incomplete paralysis.  Id.

Neuralgia of the 11th (spinal accessory, external branch) 
cranial nerve is rated under Diagnostic Code 8411.  According 
to the applicable criteria, a 10 percent is warranted for 
moderate incomplete paralysis; a 20 percent requires severe 
incomplete paralysis and a 30 percent evaluation requires 
complete paralysis.  38 C.F.R. Part 4, Code 8411 (2001).  The 
rating depends upon the loss of motor function of the 
sternomastoid and trapezius muscles.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

As indicated above, the current medical evidence shows that 
there is no loss of motor function.  The maximum rating that 
the veteran would be entitled to under this diagnostic code 
would be 10 percent for moderate incomplete paralysis.  
However, as there is no current evidence of any residual of 
the spinal accessory nerve injury, a separate 10 percent 
rating under this diagnostic code is not warranted.

The Board notes that because ankylosis of the cervical spine 
has not been diagnosed, Diagnostic Code 5287 is not for 
application.  38 C.F.R. Part 4 (2001).  Moreover, since the 
veteran has not suffered a fracture of bones of the cervical 
spine,  38 C.F.R. Part 4, Diagnostic Code 5285 is also not 
for application in this case.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted. Because the 40 percent rating currently assigned is 
higher than the maximum 30 percent schedular evaluation 
assignable to limitation of motion of the cervical spine 
pursuant to Diagnostic Code 5290, it reflects the maximum 
functional limitation attributable to the cervical spine 
disorder, even on flare-ups.

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as the 
Court noted in Fenderson v. West, 12 Vet. App. 119 (1999).  
At no time during the appeal period, however, has the veteran 
demonstrated a level of impairment consistent with an 
evaluation in excess of 40 percent for his service-connected 
cervical spine disability.

Accordingly, for the reasons discussed above, the currently 
assigned 40 percent rating for the veteran's cervical spine 
disability is more than adequate to compensate the level of 
impairment pursuant to the schedular criteria.  The 
preponderance of the evidence is against the claim for a 
higher rating for service-connected residuals of a neck 
injury with degenerative disc disease and radiculopathy of 
the C-6 nerve and the right spinal accessory nerve at any 
time since the initial grant of service connection.


ORDER

Entitlement to disability rating in excess of 40 percent for 
service-connected residuals of a neck injury with 
degenerative disc disease and radiculopathy of the C-6 nerve 
and the right spinal accessory nerve, on appeal from the 
initial grant of service connection, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

